Examiner Amendment, Comment and Reasons for Allowance 

Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend the claims as follows:
1.  An actuation trigger comprising:
a housing;
a piston in operable communication with the housing;
a pressure source inlet to the trigger the piston being responsive to source pressure cycles;
and
a rod incrementally movable with the piston and movable relative to the housing in only one direction, the rod initially being part of a dynamic seal preventing actuation pressure access to a tool actuatable by the actuation pressure and wherein the actuation pressure is the source pressure. 
2.  The trigger as claimed in claim 1 further including a first push nut positioned to slide on the rod in one direction and jam in the opposite direction.
6.  The trigger as claimed in claim 2 further including a second push nut positioned to slide on the rod in one direction and jam in the opposite direction.
16.  The trigger as claimed in claim 1 wherein the first push nut includes a collet.
push nut and second push nut are disposed in the same direction as each other such that the rod is movable in only one direction relative to both of the first push nut and the second push nut.
18.  The trigger as claimed in claim 6 wherein the second push nut is attached to a connector attached to the housing and dynamically sealed to the rod.

Add new claim 22.
22.  The trigger as claimed in claim 6 wherein the second push nut includes a collet.

Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the 10/25/2021 reply.  In view of the applicant's amendments and statements on the record, as well as, the amendments herein, (1) all objections to the claims and drawings have been withdrawn, as well as, all Section 112(b) rejections, and (2) Section 112(f) is no longer invoked as to any claim limitations.
The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7, 8, 14, and 19 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Accordingly, claims 1, 2, and 4-22 are allowed.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  As indicated in the 7/7/2021 office action, claim 2 now being incorporated into claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676